Case 2:19-cv-10129-DMG-MAA Document 35 Filed 06/19/20 Page 1 of 1 Page ID #:183




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   AmandaS@potterhandy.com

 6   Attorneys for Plaintiff, BRIAN WHITAKER
 7
 8                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   BRIAN WHITAKER,                              ) Case No.: 2:19-cv-10129-DMG-MAA
                                                  )
             Plaintiff,                           )
11
                                                  ) NOTICE OF SETTLEMENT AND
       v.                                         ) REQUEST TO VACATE ALL
12
     JABER ORIGINAL HOLDINGS III, LLC, a )) CURRENTLY SET DATES
13   California Limited Liability Company;
     TRANG MY PHAM; and Does 1-10,                )
14                                                )
             Defendants.                          )
15                                                )
                                                  )
16                                                )
           The plaintiff hereby notifies the court that a global settlement has been reached in
17
     the above-captioned case and the parties would like to avoid any additional expense,
18
     and to further the interests of judicial economy.
19
            The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
20
     dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
21
     parties will be filed within 60 days.
22
23                                     CENTER FOR DISABILITY ACCESS
24
25   Dated: June 19, 2020              By: /s/ Amanda Seabock
                                              Amanda Seabock
26
                                              Attorney for Plaintiff
27
28


     Notice of Settlement             -1-                2:19-cv-10129-DMG-MAA
